UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-1412
                                     _____________

                        JUDITH CUNNINGHAM;
                     FREDERICK D. DEIMLER, III;
     CAROL VANOVER, individually and on behalf of all others similarly situated,

                                                        Appellants

                                            v.

                     M&T BANK CORP.; M&T BANK;
               M&T MORTGAGE REINSURANCE COMPANY, INC.;
                 MORTGAGE GUARANTY INSURANCE CORP.;
              GENWORTH MORTGAGE INSURANCE CORPORATION

                                   ________________

                      Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-12-cv-01238)
                    District Judge: Honorable Christopher C. Conner
                                   ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 12, 2016

         Before: McKEE, Chief Judge, AMBRO, and SCIRICA, Circuit Judges

                            (Opinion filed February 19, 2016)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

      IT IS NOW ORDERED that the published Opinion in the above case filed
February 19, 2016, be amended as follows:

       On page 13, fourth line down, delete the word “not” at the end of the line so that
the phrase reads: It explicitly did “not address . . .
       On page 14, tenth line down in the paragraph, insert the word “is” after “This” and
before “not” so that the phrase reads: This is not such a case.

                                                By the Court,


                                                s/ Thomas L. Ambro, Circuit Judge

Dated: February 24, 2016




                                            2